DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2. Claim [1 + 5+7, 6, 8, 11+15 and 16-18] rejected on the ground of nonstatutory double patenting as being unpatentable over claims [ 1+4-6, 8, 7, 11+ 14-16, 18, 6 and 17] of U.S. Patent No. 11,128,795 . Although the claims at issue are not identical, they are not patentably distinct from each other because  Claims [1 + 5+7, 6, 8, 11+15 and 16-18 ] of the current application are an obvious variant and encompassed by claims [1+4-6, 8, 7, 11+ 14-16, 18, 6 and 17]  of U.S. Patent No. 11,128,795.
                 3. Below is the table showing the conflicting claims
17/479,752
US.PAT. No. 11,128,795
Claim 1, An electronic device comprising: a display; an image sensor; and a processor configured to be operatively connected to the display and the image sensor, wherein the processor is configured to: control the display to display a preview screen based on images obtained by the image sensor; control the display to display a first indicator at a specified position within the preview screen; identify a target on the preview screen; identify a target region corresponding to the identified target; control the display to display a second indicator corresponding to the identified target region on the preview screen, wherein a position where the second indicator is displayed is changed on the preview screen according to a movement of the electronic device; when at least a portion of the first indicator overlaps at least a portion of the second indicator, control the display to display a third indicator at the specified position within the preview screen; and in response to receiving a user input while the third indicator is displayed, generate a photographic image corresponding to the preview screen.
Claim 5,  The electronic device of claim 1, wherein the processor is further configured to: identify whether the second indicator is moved to the specified position; and identify whether a guide cancelation intention is recognized when the second indicator is not moved to the specified position.

Claim 7, The electronic device of claim 1, wherein the processor is further configured to display the third indicator to propose taking a picture with a current composition.
 Claim 1, An electronic device comprising: a display device; an image sensor configured to capture an image of an object; and a processor configured to be operatively connected to the display device and the image sensor, wherein the processor is configured to: display a first indicator at a specified position within a preview screen of the image displayed on the display device; identify a target on the preview screen; identify a target region corresponding to the identified target among a plurality of candidate target regions comprising the identified target based on a number of aesthetic scores assigned to the plurality of candidate target regions; display a second indicator corresponding to the identified target region on the preview screen; and when the second indicator is moved to the specified position, generate a photographic image corresponding to the preview screen at a specified time.

4, The electronic device of claim 1, wherein to generate the photographic image, the processor is configured to generate the photographic image corresponding to the preview screen displayed on the display device at the specified time, the specified time being a time at which a user input to generate a photographic image is received after the second indicator is moved to the specified position.


Claim 5,  The electronic device of claim 1, wherein the processor is further configured to: identify whether the second indicator is moved to the specified position; and identify whether a guide cancelation intention is recognized when the second indicator is not moved to the specified position.



Claim 6,  The electronic device of claim 5, wherein the processor is further configured to display a third indicator to propose taking a picture with a current composition on the preview screen when the second indicator is moved to the specified position.

Claim 6,  The electronic device of claim 5, wherein the processor is further configured to identify whether a movement of the electronic device corresponding to a user intention to request a provision of a different guide for a recommended composition is detected, when the guide cancelation intention is recognized.
Claim 8, The electronic device of claim 5, wherein the processor is further configured to identify whether a movement of the electronic device corresponding to a user intention to request a provision of a different guide for a recommended composition is detected when the guide cancelation intention is recognized.
Claim 8,  The electronic device of claim 1, wherein the processor is further configured to: identify whether the electronic device is rotated by a specified angle in a specified direction when the second indicator is moved to the specified position, the specified direction being determined according to a form of the first indicator and a form of the second indicator; and display a third indicator to propose taking a picture with a current composition on the preview screen when the electronic device is rotated by the specified angle in the specified 42DOCKET NO.: SAMS06-00164PATENT direction.
Claim 7, The electronic device of claim 5, wherein the processor is further configured to: identify whether the electronic device is rotated by a specified angle in a specified direction when the second indicator is moved to the specified position, the specified direction being determined according to a form of the first indicator and a form of the second indicator; and display a third indicator to propose taking a picture with a current composition on the preview screen when the electronic device is rotated by the specified angle in the specified direction.
Claim 11, An operating method of an electronic device comprising an image sensor and a display, the operating method comprising: controlling the display to display a preview screen based on images obtained by the image sensor; controlling the display to display a first indicator at a specified position within the preview screen; identifying a target on the preview screen; identifying a target region corresponding to the identified target; controlling the display to display a second indicator corresponding to the identified target region on the preview screen, wherein a position where the second indicator is displayed is changed on the preview screen according to a movement of the electronic device; when at least a portion of the first indicator overlaps at least a portion of the second indicator, controlling the display to display a third indicator at the specified position within the preview screen; and in response to receiving a user input while the third indicator is displayed, generating a photographic image corresponding to the preview screen.

15. The operation method of claim 11, further comprising: identifying whether the second indicator is moved to the specified position; and identifying whether a guide cancelation intention is recognized when the second indicator is not moved to the specified position.  

Claim 11, An operating method of an electronic device comprising an image sensor and a display device, the operating method comprising: displaying a first indicator at a specified position within a preview screen of an image displayed on the display device; identifying a target on the preview screen; identifying a target region corresponding to the identified target among a plurality of candidate target regions comprising the identified target based on a number of aesthetic scores assigned to the plurality of candidate target regions; displaying a second indicator corresponding to the identified target region on the preview screen; and when the second indicator is moved to the specified position, generating a photographic image corresponding to the preview screen at a specified time.
14. The operating method of claim 11, wherein the generating of the photographic image comprises: generating the photographic image corresponding to the preview screen displayed on the display device at the specified time, the specified time being a time at which a user input to generate a photographic image is received after the second indicator is moved to the specified position.





15. The operating method of claim 11, further comprising: identifying whether the second indicator is moved to the specified position; and identifying whether a guide cancelation intention is recognized when the second indicator is not moved to the specified position.
16. The operating method of claim 15, further comprising displaying a third indicator to propose taking a picture with a current composition on the preview screen when the second indicator is moved to the specified position.

Claim 16, The operation method of claim 15, further comprising: identifying whether a movement of the electronic device corresponding to a user intention to request a provision of a different guide for a recommended composition is detected, when the guide cancelation intention is recognized.
Claim 18, The operating method of claim 15, wherein further comprising identifying whether a movement of the electronic device corresponding to a user intention to request a provision of a different guide for a recommended composition is detected when the guide cancelation intention is recognized.
Claim 17, The operation method of claim 11, further comprising: displaying the third indicator to propose taking a picture with a current composition.  

Claim 6, The electronic device of claim 5, wherein the processor is further configured to display a third indicator to propose taking a picture with a current composition on the preview screen when the second indicator is moved to the specified position.

18. The operation method of claim 11, further comprising: identifying whether the electronic device is rotated by a specified angle in a specified direction when the second indicator is moved to the specified position, the specified direction being determined according to a form of the first indicator and a form of the second indicator; and displaying a third indicator to propose taking a picture with a current composition on the preview screen when the electronic device is rotated by the specified angle in the specified direction.
17. The operating method of claim 15, further comprising: identifying whether the electronic device is rotated by a specified angle in a specified direction when the second indicator is moved to the specified position, the specified direction being determined according to a form of the first indicator and a form of the second indicator; and displaying a third indicator to propose taking a picture with a current composition on the preview screen when the electronic device is rotated by the specified angle in the specified direction.



Allowable Subject Matter
4. Claims [2-4, 9-10, 12-14 and 19-20] objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698